                Case:
ILND 450 (Rev. 10/13)    1:17-cv-07347
                      Judgment in a Civil Action   Document #: 82 Filed: 04/04/19 Page 1 of 1 PageID #:377

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

J&J Sports Production, Inc.,

Plaintiff(s),
                                                                    Case No. 1:17-cv-07347
v.                                                                  Judge Elaine E. Bucklo

Mohammed Rafiq, and Seventh, Inc. ,

Defendant(s).

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s) J&J Sports Production, Inc.
                    and against defendant(s) Mohammed Rafiq, and Seventh,
                    Inc. in the amount of $3,000.00,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)

          Defendant(s) shall recover costs from plaintiff(s).


                    other:

This action was (check one):

     tried by a jury with Judge   presiding, and the jury has rendered a verdict.
     tried by Judge Elaine E. Bucklo without a jury and the above decision was reached.
     decided by Judge Elaine E. Bucklo on a motion.



Date: 4/4/2019                                                   Thomas G. Bruton, Clerk of Court

                                                                 Maria G. Hernandez , Deputy Clerk
